Exhibit 16.1 PKF Accountants & business advisers August 11, 2010 PRIVATE AND CONFIDENTIAL Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 USA Dear Sirs, Re : China BCT Pharmacy Group, Inc. (the "Company") We have read the statements that we understand the Company will include under Item 4.01 of the Form 8-K/A report it will file under the recent change of auditors. We agree such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4.01. Yours faithfully, /s/ PKF PKF Certified Public Accountants Hong Kong Tel : Fax E-mail info@pkf-hk.com: www.pkf-hk.com PKF: 26/F, Citicorp Centre 18 Whitfield Road: Causeway Bay : Hong Kong PKF Hong Kong is a member firm of the PKF International Limited network of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms.
